Case 6:20-cv-00737-ADA Document 11-3 Filed 10/27/20 Page 1 of 2




         EXHIBIT B
10/14/2020                 Case 6:20-cv-00737-ADA Document  11-3
                                                        Texas WesternFiled
                                                                      District10/27/20 Page 2 of 2

  Texas Western District




  Cases by Year

   Cases by Year

   800



   640



   480



   320                                                                        683



   160



   0
                                                                              YTD

                                                                    U.S. District Courts




                                                                                           YTD   2020 est

    U.S. District Courts                                                                   683     871

    Total                                                                                  683     871




https://search.docketnavigator.com/patent/court/225/17?print=true                                           1/1
